       CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 1 of 25



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 The Orange Rabbit, Inc. and                             Case No. 19-cv-687 (MJD/ECW)
 Nicholas Giacopelli,

                 Plaintiffs,

        v.                                                        ORDER

 Franchoice, Inc. and
 Ray Fanning,

                 Defendants.


       This matter is before the Court on Plaintiffs’ Motion to Amend Complaint (Dkt.

79) (“Motion”). For the reasons stated below, the Motion is denied.

                I.     FACTUAL AND PROCEDURAL BACKGROUND

A.     General Background

       Plaintiffs initiated this case on March 14, 2019 along with the filing of several

related cases (involving different plaintiffs) against Defendant FranChoice, Inc. (“FCI”),

a franchise broker, and a number of its agents, including Defendant Ray Fanning

(“Fanning”), related to their referral of a franchise opportunity to Plaintiffs involving

non-party ILKB, LLC (“ILKB”), the franchisor of “iLoveKickboxing.com” franchises.

(See Dkt. 1.)

       In response to Defendants’ motion to dismiss the Complaint (in the present case

and some other related cases), on April 23, 2019, Plaintiffs filed an Amended Complaint.

(Dkt. 14.) While the Complaint contained a fraud claim, Defendants argued that the

claim should be dismissed because the claims lacked sufficient specificity pursuant to
       CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 2 of 25



Rule 9(b) of the Federal Rules of Civil Procedure. (Dkt. 9 at 1-2.) The Amended

Complaint also contained a claim for common law fraud. (Dkt. 14 ¶¶ 30-32.)

Defendants then filed a Motion for Partial Dismissal of the Amended Complaint on May

8, 2019. (Dkt. 18.) However, Defendants did not move to dismiss the fraud-related

claim for a lack of particularity under Rule 9(b). (See Dkt. 20.)

B.     The Parties’ Joint Discovery Plan and the Court’s Scheduling Orders

       On May 14, 2019, counsel for both parties developed and filed a Joint Discovery

Plan applicable to this case and the other seven cases that had been filed at that time.

(See Mount Holly v. FranChoice, Case No. 19-cv-00300 (MJD/ECW), Dkt. 24.) The

Joint Discovery Plan provided in relevant part as follows:

       The parties have collectively identified the following factual issues which
       should be common to all cases in ILKB Franchisee Claims- Wave I and
       ILKB Franchisee Claims- Wave II:

                                        ***
       (3) the role of FranChoice and its consultants generally in assisting
           franchisee candidates in their quest for franchise opportunities;

       (4) FranChoice’s guidelines, directions, protocols, and marketing
           representations to franchisee candidates with respect to FranChoice’s role
           and its compliance with any applicable franchise sales laws;

       (5) FranChoice’s procedures in working with franchisee candidates
           generally;

       (6) the basis for FranChoice’s representations regarding their role and
           expertise in assisting franchisee candidates find franchise opportunities;

       (7) the franchisor business of ILKB, LLC;

                                            ***




                                              2
       CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 3 of 25



       With regard to the above common fact issues, the parties agree that there is
       not a need for duplication of discovery efforts. Accordingly, the parties agree
       that[:]

       (a) Plaintiffs in the Mt. Holly Kickboxing case will promptly serve
           documentary discovery on the common factual issues set forth above
           which are part of the discovery allowed below under “Additional Joint
           Discovery Issues,” Section 2(b). As with all discovery of common fact
           issues, responses to that discovery may be used in ILKB Franchisee
           Claims- Wave I and ILKB Franchisee Claims –Wave II.

       (b) After sufficient documentary discovery is completed, one 30(b)(6)
           deposition of FranChoice will be conducted regarding the above
           common factual issues in ILKB Franchisee Claims- Wave I and ILKB
           Franchisee Claims- Wave II; and(c)

       After sufficient documentary discovery is completed, one 30(b)(6)
       deposition of non-party ILKB, LLC will be conducted regarding the above
       factual issues in ILKB Franchisee Claims- Wave I and ILKB Franchisee
       Claims- Wave II.

(Dkt. 24 at 3-4.)

       Subsequently, while the Motion for Partial Dismissal was pending, the Court

issued a Pretrial Scheduling Order in the present matter on September 4, 2019, which set

the following relevant deadlines:

       The parties must commence fact discovery procedures in time to be
       completed on or before March 2, 2020.

                                            ***

       1. Except as otherwise specifically set forth this section, all motions that seek
       to amend the pleadings or to add parties must be filed and served within 30
       days of the Report and Recommendation on the pending motion to
       dismiss.

       2. All motions that seek to amend the pleadings to include punitive damages,
       if applicable, must be filed and served on or before October 1, 2019.




                                              3
       CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 4 of 25



      3. Except as otherwise specifically set forth this section, all non-dispositive
      motions and supporting documents, including those that relate to fact
      discovery, shall be filed and served on or before March 20, 2020.

(Dkt. 37 at 2, 4 (emphases in original).) The Report and Recommendation on the partial

motion to dismiss was issued on December 19, 2019 (Dkt. 55), making the deadline to

amend the pleadings January 18, 2020.

      An Amended Pretrial Scheduling Order was issued by the Court on January 23,

2020. (Dkt. 64.) Fact discovery was extended to May 1, 2020. (Id. at 2.) Non-

dipositive motions relating to fact discovery were due on May 20, 2020. (Id.)

Otherwise, the deadlines remained the same.

      A Second Amended Scheduling Order was issued on April 6, 2020. (Dkt. 68.)

Fact discovery was extended to June 1, 2020. (Id. at 1.) Non-dipositive motions relating

to fact discovery were extended to June 15, 2020. (Id.) Dispositive motions were

extended to September 8, 2020. (Id.) Otherwise, the relevant deadlines remained the

same. (Id. at 2.)

      By virtue of a July 31, 2020 extension pursuant to the parties’ stipulation, all

dispositive motions needed to be filed on or before October 6, 2020. (Dkt. 115 at 1.)

C.    First Motion to Amend to Add Punitive Damages

      Plaintiffs previously filed a timely motion to amend the Complaint to add a claim

for punitive damages. (Dkt. 40.) The only substantive addition to the Amended

Complaint was Count V seeking punitive damages. This proposed count incorporated the

allegations in the preceding paragraphs and then alleged as follows:

      Defendants deliberately and intentionally disregarded the rights of Plaintiffs
      and disregarded the substantial likelihood of serious injury and damages to

                                             4
CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 5 of 25



Plaintiffs by representing that they offered to match Plaintiffs only with
franchises that Defendants had investigated and vetted; that such franchises
were of high quality; and that Defendants would provide Plaintiffs with all
knowledge necessary to make an informed decisions [sic], when, in fact:

      -   Defendants knew that the founder of ILKB, Michael
          Parrella, had filed for bankruptcy in 2003 and that his
          discharge had been vacated in 2008; and knew or should
          have known, in the exercise of reasonable inquiry of
          Parrella’s bankruptcy consistent with their representations
          to Plaintiffs, that Parrella’s discharge had been revoked for
          failure to pay federal taxes and that there were two
          adversary proceedings in the bankruptcy accusing Parrella
          of fraud and fraudulent transfers.

      -   Defendants failed to perform any serious, systematic or
          professional due diligence upon ILKB; instead all they did
          was talk to a few existing franchisees, many of whom did
          not own the type of ILKB franchise that Plaintiffs were
          considering buying, and Defendants prepared no report,
          summary or investigation of ILKB.

      -   Defendants simply took representations of ILKB about the
          nature of the franchise, including the representations that it
          was suitable for absentee ownership; that no units had
          closed; that average ILKB franchisees made revenues and
          profits at a certain level; and that ILKB did all of the
          marketing for franchisees, and passed them on to Plaintiffs
          without checking on them.

      -   Defendants knew that ILKB engaged in blatantly illegal
          marketing techniques as early as March 2015 and never
          questioned whether such techniques had ceased, thus
          exposing Plaintiffs to the high likelihood, if not certainty,
          that Plaintiffs would be the victims of fraud.

      -   Defendants disregarded complaints and warning signs from
          ILKB franchisees as the whining of “stupid, selfish and
          ungrateful franchisees” instead of investigating such
          complaints and determining whether they were true.

      -   Defendants made specific representations as set forth in the
          proposed second amended complaint about ILKB without
          investigating or verifying them, when such representations


                                      5
       CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 6 of 25



                    were false and were known or should have been known to
                    Defendants as false.

(Dkt. 42-2 ¶ 42.)

       On May 6, 2020, the Court granted in part and denied in part the motion, allowing

only the following allegations in support of the proposed Count V for punitive damages

to be added:

       Defendants deliberately and intentionally disregarded the rights of Plaintiffs
       and disregarded the substantial likelihood of serious injury and damages to
       Plaintiffs by representing that they offered to match Plaintiffs only with
       franchises that Defendants had investigated and vetted; that such franchises
       were of high quality; and that Defendants would provide Plaintiffs with all
       knowledge necessary to make an informed decisions [sic], when, in fact:

               -    Defendants made specific representations as set forth above
                    about ILKB without investigating or verifying them, when
                    such representations were false and were known or should
                    have been known to Defendants as false.

       As a result of Defendants’ deliberate disregard of Plaintiffs’ rights, Plaintiffs
       are entitled to punitive damages.

(Dkt. 69 at 21-22).

       On May 19, 2020, Plaintiffs objected to this Court’s Order on punitive damages.

(Dkt. 72.) No mention was made at this time that another amendment would be

necessary.

       On June 15, 2020, Senior United States District Judge Michael J. Davis affirmed

the Order on punitive damages. (Dkt. 77.)

D.     Motions for Summary Judgment

       In a related matter against FCI involving the same Plaintiffs’ legal counsel, Mount

Holly Kickboxing LLC v. FranChoice, Inc., Case No. 19-cv-300, on April 28, 2020, the


                                               6
       CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 7 of 25



Plaintiffs in that case moved for summary judgment on their claim under the North

Carolina Deceptive and Unfair Trade Practices Act claim. (See Case No. 19-cv-300, Dkt.

57.) In their May 19, 2020 opposition, FCI asserted that “while [plaintiffs’] Complaint

mentions some of the website statements, it does not identify them as

misrepresentations—rather they appear to be identified in an effort to establish reliance.

Accordingly, Plaintiffs’ new theory should not be considered. (Id., Dkt. 86 at 33-34

(citations omitted).)

       In the present matter, the parties filed their respective motions for summary

judgment on October 6, 2020. (Dkts. 126, 132.)

E.     Present Motion to Amend

       On June 25, 2020, Plaintiffs filed the present Motion to Amend Complaint, which

was heard by the Court on September 11, 2020.

       The present proposed fourth amended complaint 1 deletes Count V for punitive

damages in its entirety. It instead proposes to assert a claim for punitive damages under

the New York Franchise Sales Act and the fraud common law claims. (Dkt. 82-2 at 28-

29, ¶¶ 29, 32.) 2




1
        The Court notes that after Plaintiff filed the present motion to amend, the parties
filed a stipulation to amend the then-operative Second Amended Complaint to delete
allegations regarding punitive damages that were inadvertently included by Plaintiffs in
Count V, which had been excluded by the Court. (Dkt. 95.) The Court granted the
stipulation to amend and the operative Third Amended Complaint was filed on July 8,
2020.
2
       Except for depositions, all page numbers refer to the CM/ECF pagination.


                                              7
       CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 8 of 25



       The crux of the proposed amendments is focused on the alleged

misrepresentations made by Defendants. In the operative Third Amended Complaint, it

appears that Plaintiffs referred to representations made on FCI’s website and by Fanning

regarding their services and qualifications in terms of Plaintiffs’ reliance on Defendants’

misrepresentations, but did not assert that they were in of themselves misrepresentations.

(Dkt. 107 compare ¶¶ 12, 13, 17, with ¶ 16.) The operative paragraph 13 provides:




(Id. ¶ 13.)

       In their proposed amendment, Plaintiffs also added a new header with respect to

paragraphs 12-13 titled “FranChoice and Fanning’s Misrepresentations About

Themselves.” (Dkt 82-2 at 18.) With respect to the representations made to Plaintiffs,

proposed amended paragraph 13 inserts modified representations made by Defendants

that Giacopelli read on FCI’s website: 3




       3
              The Court notes that the representations made by Fanning to Plaintiffs as
alleged in paragraph 12 remain the same. (Dkt. 82-2 at 18-19.)

                                             8
       CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 9 of 25




                                            ***

(Id. at 19.)

       The remainder of the amendments deal with the falsity of the representations.

While the operative Third Amended Complaint already asserts that the representations at

issue are false, the proposed amended complaint contains more facts as to why the

representations are false, especially as it relates to the new allegations regarding

Defendants’ alleged representations as to the services provided by FCI as stated on their




                                              9
     CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 10 of 25



website and by Fanning:




                                   10
CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 11 of 25




                              11
CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 12 of 25




                              12
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 13 of 25




(Dkt. 82-2 at 25-27.)

                              II.     LEGAL STANDARD

       Plaintiffs’ Motion to Amend is generally governed by Rules 15 and 16 of the

Federal Rules of Civil Procedure and Local Rule 16.3 of the Local Rules for the District

of Minnesota.

A.     Rule 15

       Federal Rule of Civil Procedure 15(a) provides that leave to amend “shall be

freely given when justice so requires.” The determination as to whether to grant leave to

amend is entrusted to the sound discretion of the trial court. See, e.g., Niagara of Wis.



                                             13
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 14 of 25



Paper Corp. v. Paper Indus. Union Mgmt. Pension Fund, 800 F.2d 742, 749 (8th Cir.

1986) (citation omitted). The Eighth Circuit has held that “[a]lthough amendment of a

complaint should be allowed liberally to ensure that a case is decided on its merits . . .

there is no absolute right to amend.” Ferguson v. Cape Girardeau Cty., 88 F.3d 647,

650-51 (8th Cir. 1996) (citing Thompson-El v. Jones, 876 F.2d 66, 67 (8th Cir. 1989);

Chesnut v. St. Louis Cty., 656 F.2d 343, 349 (8th Cir. 1981)). Denial of leave to amend

may be justified by “undue delay, bad faith on the part of the moving party, futility of the

amendment or unfair prejudice to the opposing party.” Sanders v. Clemco Indus., 823

F.2d 214, 216 (8th Cir. 1987) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). With

respect to Rule 15, Defendants only argue that they will suffer unfair prejudice as a result

of this late proposed amendment. (Dkt. 97 at 20-23.)

B.     Rule 16

       Under Rule 15(a), leave to amend should be granted liberally, if “justice so

requires.” However, the Eighth Circuit has held that when a party has filed a motion to

amend the complaint after the deadline provided in a court’s pretrial scheduling order,

then the court may properly require, pursuant to Federal Rule of Civil Procedure 16(b),

that good cause be shown for leave to file a pleading that is out of time with that order.

See Freeman v. Busch, 349 F.3d 582, 589 (8th Cir. 2003) (citing In re Milk Prod.

Antitrust Litig., 195 F.3d 430, 437 (8th Cir. 1999)). “If we considered only Rule 15(a)

without regard to Rule 16(b), we would render scheduling orders meaningless and

effectively would read Rule 16(b) and its good cause requirement out of the Federal




                                             14
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 15 of 25



Rules of Civil Procedure.” In re Milk Prod. Antitrust Litig., 195 F.3d at 437-38 (citation

omitted).

       Scheduling orders pursuant to Rule 16(b)(1) “assure[ ] that at some point both the

parties and the pleadings will be fixed . . . .” Fed. R. Civ. P. 16(b), advisory committee’s

note to 1983 amendment. Moreover, “Rule 16(b) assures that ‘[a] magistrate judge’s

scheduling order ‘is not a frivolous piece of paper, idly entered, which can be cavalierly

disregarded . . . without peril.’” Archer Daniels Midland v. Aon Risk Servs., Inc., 187

F.R.D. 578, 582 (D. Minn. 1999) (quoting Gestetner Corp. v. Case Equip. Co., 108

F.R.D. 138, 141 (D. Me. 1985)). Under Rule 16(b), “[a] schedule may be modified only

for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Similarly, Local

Rule 16.3 requires a party moving to modify a scheduling order to “establish good cause”

for the proposed modification. Further, regarding the timing of when such a motion must

be made, Local Rule 16.3(d) states, “[e]xcept in extraordinary circumstances, before the

passing of a deadline that a party moves to modify, the party must obtain a hearing date

on the party's motion to modify the scheduling order. The hearing itself may take place

after the deadline.”

       “The primary measure of good cause is the movant’s diligence in attempting to

meet the order’s requirements.” Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716-17

(8th Cir. 2008) (citing Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006)); see also Fed.

R. Civ. P. 16(b), advisory committee’s note to 1983 amendment (“[T]he court may

modify the schedule on a showing of good cause if it cannot reasonably be met despite

the diligence of the party seeking the extension.”). “[T]he ‘good cause’ standard [of Rule


                                             15
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 16 of 25



16(b)] is an exacting one, for it demands a demonstration that the existing schedule

cannot be reasonably met despite the diligence of the party seeking the extension.”

Scheidecker v. Arvig Enters., 193 F.R.D. 630, 632 (D. Minn. 2000) (citation omitted).

       While the prejudice to the nonmovant resulting from modification of the

scheduling order may also be a relevant factor, generally, the Court will not consider

prejudice if the movant has not been diligent in meeting the scheduling order’s deadlines.

See Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001) (concluding that there

was “no need to explore beyond the first criterion, [diligence,] because the record clearly

demonstrate[d] that Bradford made only minimal efforts to satisfy the [scheduling

order’s] requirements”). In short, Rule 16(b) focuses on “the diligence of the party

seeking to modify a Scheduling Order, as opposed to the litany of unpersuasive excuses,

inclusive or inadvertence and neglect, which commonly undergird an untimely Motion to

Amend.” Scheidecker, 193 F.R.D. at 632 n.1 (citations omitted).

       With these standards in mind, the Court turns to Plaintiffs’ Motion to Amend.

                                    III.   ANALYSIS

       Plaintiffs argue that good cause exists to allow what amounts to the fourth

amended complaint on the grounds that the scheduling order called for motions to amend

the pleadings to be brought by January 19, 2020 and Plaintiffs did not depose FCI’s

founder and CEO, Jeff Elgin (“Elgin”) about the representations about FCI’s services

until February 6, 2020, and did not depose its consultant, Defendant Fanning, until

February 12, 2020. (Dkt. 81 at 15.) Defendants counter that Plaintiffs had already

learned the information that Plaintiffs claimed to have learned from Elgin and Fanning by


                                            16
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 17 of 25



November 19, 2019, through FCI’s Rule 30(b)(6) depositions and written discovery.

(Dkt. 97 at 15-18.)

       As a starting point, there is no reason why Plaintiffs could not have previously

made the allegations in paragraph 13 of the proposed amendment or characterized

paragraphs 12 and 13 as “FranChoice and Fanning’s Misrepresentations About

Themselves,” as they now attempt to do. These are all representations observed by

Plaintiff Giacopelli on FCI’s website or obtained by him from Fanning. This was

information obviously in the possession of Plaintiffs since the start of this action given

that it stems from Giacopelli’s own observations. While it is not entirely clear, it appears

that Plaintiffs are arguing that the reason why they could not allege fraud as to these

representations is that they did not have enough evidence to determine that Defendants’

representations were false for the purposes of the particularity requirement of Rule 9(b):

       While Plaintiffs believed that Defendants’ representations about their
       services were misrepresentations, Plaintiffs did not have the evidence to meet
       the pleading requirements of Rule 9(b). Specifically, until it could be
       determined that FranChoice and Fanning had not (a) used “exacting
       standards” to pre-screen franchisors for “safe” and “high-quality” franchises;
       (b) taken any steps to determine that ILKB was a “safe” or “high-quality”
       franchise; (c) reviewed ILKB’s litigation history; and (d) provided Giacopelli
       with the information that he needed, Plaintiffs did not believe they could, in
       good faith, allege fraud consistent with the requirements of Rule 9(b).

(Dkt. 81 at 16.) Plaintiffs claim that only in February 2020 were they able to conduct the

individual deposition of Elgin and the individual consultant, Fanning, during which

“Plaintiffs learned that the Services Representations were not simply negligence or gross

negligence, but were outright false and were known (or should have been known to

Defendants) to be false.” (Id. at 7.)


                                             17
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 18 of 25



       It is difficult to comprehend why Plaintiffs needed to shore up the particularity of

their fraud related claims for the purposes of Rule 9(b). The amended allegations in

paragraph 13 are not materially different from the original allegations, primarily using

different language from the website or rephrasing the allegations and more importantly

now actually characterizing the representations relating to the services Defendants

provided as misrepresentations in their own right, as opposed to the basis of Plaintiffs’

reliance on Defendants’ representations as it is presently alleged.

       Moreover, Defendants have not even argued that the fraud-related claims should

be dismissed for a lack of particularity under Rule 9(b) as to the present allegations,

either with respect to the earlier First Amended Complaint as part of Defendants’ earlier

partial motion to dismiss or in their present motion for summary judgment. Indeed,

Defendants have only argued a lack of particularity as to the original Complaint, which

Plaintiffs remedied via the Amended Complaint.

       Instead of the proffered reason for the amendments, it appears that this late-

proposed amendment was the result of a tactical decision by Plaintiffs to address the

possible deficiency in its fraud-related claims regarding the extent of the actionable

misrepresentations involved, given the arguments made by FCI in opposition to

plaintiffs’ motion for partial summary judgement in the earlier related Mount Holly case,

see supra, and to get another bite at the proverbial apple with respect to the extent of

punitive damages, given the Court’s order denying part of their motion to amend to add

punitive damages. However, such a tactical decision after the expiration of a deadline to

amend does not amount to an extraordinary circumstance to bring the present untimely


                                             18
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 19 of 25



motion, let alone establish diligence for the purposes of the good cause requirement of

Rule 16. See Morrison Enter., LLC v. Dravo Corp., 638 F.3d 594, 610-11 (8th Cir. 2011)

(affirming district court’s denial of motion for leave to amend on ground that a tactical

choice not to pursue a claim earlier did not show diligence); see also Aviva Sports, Inc. v.

Fingerhut Direct Mktg., Inc., 09-cv-1091 (JNE/JSM), 2010 WL 4193076, at *7 (D. Minn.

Oct. 7, 2010) (“A strategic decision at the beginning of the case to not allege a MUTPA

claim, because Aviva did not believe it had a basis for punitive damages at that time, does

not constitute good cause for seeking the amendment now.”); D. Minn. LR 16.3(d).

       In any event, even to the extent that the knowledge of the fraud needed to be

pleaded with particularity, see Drobnak v. Andersen Corp., 561 F.3d 778, 783-84 (8th

Cir. 2009) (“[W]hen the facts constituting the fraud are peculiarly within the opposing

party’s knowledge . . . such allegations may be pleaded on information and belief.”), the

Court concludes that Plaintiffs had sufficient information regarding the Defendants’

screening process as a set forth in paragraph 22 of the proposed amended complaint as of

November 2019, well prior to the January 2020 motion to amend deadline. Specifically,

during the November 18, 2019 FCI Rule 30(b)(6) deposition, Elgin testified that when

determining whether a franchisor met their “exacting standards,” this determination did

not include specifically looking at a litigation history, although FCI used this factor to

determine whether to refer a franchise, and did include looking at a franchisor’s franchise

disclosure documents (“FDD”) to see if there are any bankruptcies or litigation history,

and if there was, to ask the franchisor questions about this. (Dkt. 99, Ex. D at 49.) Other

factors considered were the period of time that a franchisor was in operation (there was


                                             19
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 20 of 25



not a minimum amount of time required), whether the franchisees were happy, and

whether there were territories available. (Id. at 50-51, 54.) They also looked to the

franchisor’s financials, as one of the many factors considered. (Id. at 53.) With respect

to FCI screening opportunities, Elgin testified:

       Q.     Okay. This exhibit also refers to “pre-screened as high quality
       franchise businesses.”

              What does “pre-screened” mean?

       A.     We prescreen franchisors, it means basically four things. We review
       their FDD document, we conduct interviews with management executives at
       the franchise company, we conduct interviews with existing franchisees, and
       we either through interviews or through material review will see if they have
       a good communication system, documentation system for their
       communication with prospective franchisees.

(Id. at 55.) FCI’s other Rule 30(b)(6) deponent, Trent Halvorson (“Halvorson”), FCI

Vice-President of Franchise Relations, testified on November 19, 2019 that FCI’s

screening criteria involved looking for “happy franchisees” and talking with several

franchisees, looking at their current sales process, obtaining information from franchisees

as to whether there was strong unit economics, “looking at some marketing materials,”

and reviewing the FDD. (Dkt. 99, Ex. F at 41-49, 53.) In addition, Halverson testified

that FCI did not have in place any sort of standard regarding how long a franchisee would

need to be in business to be included as part of the validation process for onboarding a

franchise like ILKB. (Id. at 116-17.)

       As it relates to the FDD, Elgin testified that he “quickly reviewed the FDD and

highlighted a few items” he wanted to talk about with Michael Parrella. (Id., Ex. D at

56.) Halvorson testified that he focused primarily on items 3 and 20 of an FDD as part of


                                             20
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 21 of 25



his evaluation. 4 (Id., Ex. F at 53.) Moreover, as to the FDD, Elgin testified that the FDD

of a franchisor is not reviewed again after the initial “pre-screening.” (Id., Ex. D at 56-

57.) Elgin also testified that information from its prescreening does not generally go to

its consultants, such as Fanning, that the FDD is not provided to the consultants, and that

it not recommended by FCI that the consultant obtain a copy of the FDD. (Id. at 67.)

       With regard to bankruptcy and litigation history, Halvorson testified in November

2019 that he had reviewed the ILKB 2013 FDD and had read the item disclosing that

Parrella had a bankruptcy in 2003 and that the order of discharge was revoked in January

2008, but did not understand what that meant. (Id., Ex. F at 61-62.) The only other

inquiry made regarding the bankruptcy was that Halvorson asked Parrella about the

bankruptcy, and Halvorson relied on Parrella’s representation that “its taken care of.”

(Id. at 62.) Halverson also testified that he took the representation in the FDD that there

was no litigation at face value with no further follow-up. (Id. at 68.) He further testified

that the only other time that FCI looked at an FDD for ILKB was when there were

increases in ILKB franchise fees (on two separate occasions). (Id. at 135-36.) Halverson

also noted in conjunction with the increases in franchise fees that FCI received a

commission with respect to a sale of an ILKB franchise. (Id. at 136-37.)

       As set forth above, by November 2019, Plaintiffs had information regarding

Defendants’ screening process or lack thereof, the application of the screening process as




4
       The ILKB 2013 FDD Item 3 related to litigation and Item 20 related to outlets and
franchisee information. (Dkt. 43-1 at 22.)

                                             21
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 22 of 25



it related to ILKB, FCI’s evaluation of the FDD (including the bankruptcy and litigation

history), and the fact that the FDD was not shared with its agents, such as Fanning.

       Moreover, the FDDs relied upon by Plaintiffs, the litigation related to ILKB, and

the discharge of Parrella’s bankruptcy were all available to Plaintiffs well before the

January 18, 2020 motion to amend deadline, as the FDDs were produced by November

2019, the bankruptcy discharge had been previously used by Plaintiffs in their initial

motion to amend to add punitive damages in October 2019, and the records were

otherwise publicly available from a period between 2013 through 2017. (See Dkt. 43-1;

Dkt. 82-2 at 33-95; Dkt. 82-3 at 22-153; Dkt. 82-4 at 1-99; Dkt. 82-5 at 4-19; Dkt. 98

¶¶ 4-6, 11-12.) Indeed, the litigation, the bankruptcy, and Defendants’ lack of due

diligence in discovering this information, given its public availability, as well as the

FDD, are all referenced in the April 2019 Amended Complaint. (Dkt. 14 ¶¶ 22-23.)

       In sum, while some evidence may have been available after the January 18, 2020

cut-off for motions to amend, the key evidence on which Plaintiffs rely was available

months before the motion to amend deadline expired. Consequently, the failure of

Plaintiffs to move to amend for more than half a year (or to seek an extension of time to

amend) demonstrates a lack of diligence incompatible with good cause under Rule 16.

See Moldex Metric, Inc. v. 3M Co., No. CV 14-1821 (JNE/FLN), 2016 WL 845264, at *2

(D. Minn. Mar. 4, 2016) (“Although documents were produced and depositions took

place after July 1, a substantial portion of the evidence on which Moldex Metric relied to

support its second motion was available to it months before July 1. Moldex Metric could

have presented the essence of its second motion to amend to claim punitive damages by


                                             22
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 23 of 25



July 1. Its failure to do so reveals a lack of diligence that is incompatible with a finding

of good cause.”); see also Aviva, 2010 WL 4193076 at *7 (“[W]hile it is true that the

depositions of Kalleymeyn and Harris were taken shortly before Aviva brought its motion

to amend, it is also uncontroverted that Aviva knew virtually the same facts it learned at

these depositions when it obtained [a declaration] . . . in April 2010 . . . .”).

       Even assuming that Plaintiffs first learned of sufficient facts to bring the present

proposed amendments by February 2020 as claimed, that does not explain why Plaintiffs

waited until June 2020 to file the present Motion. Plaintiffs appear to intimate that

COVID-19 may have impeded their motion but do admit that they were able to engage in

significant discovery during the pandemic. (Dkt. 81 at 15.) Moreover, the District of

Minnesota was never closed due to the pandemic. See General Order in re: Court

Operations Under the Exigent Circumstances Created by COVID-19 (March 13, 2020)

(“The United States Courthouses in Minneapolis, St. Paul, Duluth, and Fergus Falls will

remain open for business, subject to [limitations relating to jury trials and criminal

proceedings].”). In other words, nothing precluded Plaintiffs from bringing the present

motion to amend soon after the February 2020 depositions, instead of waiting until the

end of June.

       Plaintiffs also try to justify their failure to file the present Motion earlier by

pointing to the fact that this Court ruled on their motion to amend to add punitive

damages on May 7, 2020, which Judge Davis affirmed on June 16, 2020. (Dkt. 81 at 15-

16.) However, even accepting this assertion at face value, considering the expiration of

the motion to amend deadline in January 2020, it was incumbent on Plaintiffs to take


                                               23
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 24 of 25



steps to protect their interests and comply with the mandates of the pretrial scheduling

order by at least seeking a motion to extend the deadline to amend the pleadings to

sometime after the Court’s order on punitive damages, similar to what was initially set

forth in the initial Scheduling Order (Dkt. 37) with respect to the motion to amend

deadline and the then-pending Report and Recommendation on Defendants’ partial

motion to dismiss. See AGA Med. Corp. v. W.L. Gore & Assocs., Inc., No. CV 10-3734

(JNE/JSM), 2012 WL 12888665, at *7 (D. Minn. Oct. 5, 2012) (“Even accepting this

assertion at face value, considering that the acquisition had been completed over a year

prior to the effective date of the licenses, it was incumbent on both AGA’s corporate

representatives and its litigation counsel, to take steps to protect the rights of the

proposed St. Jude plaintiffs and comply with the mandates of the pretrial scheduling

order, L.R. 16.3 and Rule 16.”). Instead, Plaintiffs waited at their own peril until after the

close of fact discovery and the eve of summary judgment to bring this Motion to

apparently expand their theory of the misrepresentations at issue in this case both as to

the merits of the underlying claims and for the purposes of punitive damages, thereby

unfairly prejudicing Defendants for the purposes of Rule 15 and Rule 16.

       “This lack of action [by Plaintiffs] may be careless, inadvertent, strategic or due to

other pressing matters, but it does not amount to the requisite due diligence needed to

bring the present motion.” AGA Med. Corp., 2012 WL 12888665, at *7 (citing C.H.

Robinson Co. v. Zurich Am. Ins. Co., Civ. No. 02–4794 (PAM/RLE), 2004 WL 1765320

at *1 (D. Minn. Aug. 05, 2004), quoting N. Star Mut. Ins. Co. v. Zurich Ins. Co., 269 F.




                                              24
      CASE 0:19-cv-00687-MJD-ECW Doc. 178 Filed 11/25/20 Page 25 of 25



Supp. 2d 1140, 1144 (D. Minn. 2003)) (“Carelessness does not excuse dilatoriness and

‘offers no reason for a grant of relief.’”).

       For all of the reasons stated above, Plaintiffs’ Motion to Amend is denied.

                                        IV.    ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

Plaintiffs’ Motion to Amend Complaint (Dkt. 79) is DENIED.



DATED: November 25, 2020                                s/Elizabeth Cowan Wright
                                                        ELIZABETH COWAN WRIGHT
                                                        United States Magistrate Judge




                                               25
